 514DECISIONSOF NATIONALLABOR RELATIONS BOARDthe work in dispute to teamsters who are its members rather than toelectricianswho are represented by International Brotherhood ofElectricalWorkers. Local 357.Local Union No. 612, International Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of AmericaandDeaton Truck Line,Inc.Case No. 10-CP-37. December 17,1964DECISION AND ORDEROn July 6, 1964, Trial Examiner Joseph I. Nachman issued hisDecision in the above-entitled proceeding, finding that the Respond-ent had not engaged in the unfair labor practices alleged in the com-plaint and recommending that the complaint be dismissed in itsentirety, as set forth in the attached Trial Examiner's Decision.Thereafter, the General Counsel and the Charging Party filed ex-ceptions to the Trial Examiner's Decision and briefs in supportthereof.The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions and briefs, and the entire recordin the case, and hereby adopts the findings, conclusions, and recom-mendations of the Trial Examiner.[The Board dismissed the complaint].TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEThis matter is beforeTrial ExaminerJosephI.Nachman,on a complaint 1 pur-suant to Section10(b) of the National LaborRelations Act, as amended,hereincalled theAct, alleging that sinceon or about January 12, 1963, Local Union No.612, InternationalBrotherhood of Teamsters, Chauffeurs,Warehousemen andHelpers ofAmerica, hereincalled Respondentor the Union,violated Section 8(b)(7)(C) of the Act, by picketing for more than 30 days without,a representationpetition being on file and not beingthen certifiedas the representative of Deaton'semployees,the Birmingham,Alabama, terminaland offices of DeatonTruck Line,Inc.,herein called Deatonor Company, with an objectof forcing or requiringDeaton to recognize or bargain withthe Unionas the collective-bargaining repre-sentative of Deaton's employees,or to force or require said employees to accept orselecttheUnionas their collective-bargaining representative.Respondent, byanswer, admittedthe picketing, the lack ofa certification,and that the picketingcontinued for morethan 30 days withouta representation petition being on file,but deniedthatitspicketing had any recognition or organizationalobject, andaverred that its picketingwas solelyto protest alleged unfair labor practices on thepart of Deaton.On, March 25,1964,the parties entered into a stipulation submitting this casefor decisionby a TrialExaminer to be designatedby the Chief Trial Examiner,upon a record consisting of the formal documents and the transcript of evidence1 Issued February 12, 1964 ; based on a charge filed August 19, 1963.150 NLRB No. 40. LOCAL UNION NO. 612, IBTCWH515and exhibits in a proceeding under Section 10(l) of the Act, instituted againstRespondent in the United States District Court for the Northern District ofAlabama.2 Briefs submitted by the parties have been duly considered.Upon the pleadings, stipulations, evidence, and the entire record in the case, con-stituted as above set forth, I make the following:FINDINGS OF FACT31.THE ALLEGED UNFAIR LABOR PRACTICEA. The facts1.BackgroundFor a number of years Deaton recognized the Union as the collective-bargainingrepresentative of certain employees of the Company.The latest contract betweenthe parties was for a period from August 1, 1959,'to July 31, 1962, and thereafterfrom year to year unless terminated by notice.That contract did not contain aspecific unit description, but did contain a section entitled "Recognition and UnionSecurity," which provided that "all Mechanics, Helpers, Drivers, Driver owners ...must become members of Local Union No. 612 if their employment continuesbeyond thirty (30) days from the date of their hiring."A further provision relatedto the checkoff of union dues and initiation fees from the wages of all membersof the Union that authorized such deductions.During this period Deaton had approximately 263 trucks in its fleet, of which itowned 3 outright, and the balance it operated under lease agreements.Of theleased trucks, 148 were owner-operated, and the remaining 112 were operated bynonowner-drivers.The Company checked off dues from the wages of the afore-mentioned owner-operators and nonowner-drivers.InMay 1962, Respondent gave Deaton notice terminating the then-existing con-tract as of July 31, 1962, and of its desire to negotiate a new agreement, proposalsfor which would be submitted in the near future.At the time there were pendingin the courts certain suits to which the Union and Deaton were parties, and whichinvolved the question whether the owner-operators of trucks in the Deaton fleetwere employees or independent contractors .4 In the contract negotiations whichfollowed, the Union submitted and insisted upon proposals which had the effect ofrequiring Deaton to recognize that all the drivers were employees, as had been thecase in the contract expiring July 31, 1962.Deaton, on the other hand, insistedthat it would not bargain with respect to the drivers operating leased equipmentbecause they were not employees of the Company.Deaton did, however, expressitswillingness to negotiate pending the outcome of the pending litigation, with theunderstanding that the Company was not giving up its position that said driverswere not its employees.Respondent thereupon (July 13, 1962), filed a chargealleging a refusal to bargain by Deaton, and on August 24, 1962, a complaintissued on that charge.5 In the meanwhile, on July 26, 1962, the parties enteredinto a so-called "Truce Agreement" which provided that the then-current contractwould remain in effect until terminated by either party on 30-days notice.On August 15, 1963, the Board issued its Decision and Order in Case No. 10-CA-5055, which is reported at 143 NLRB 498. The Board there concluded thatthe owner-drivers were not independent contractors, as found by the Trial Exam-2 Phillips, etc v. Local Union No. 612, etc.,Civil No. CA 64-64.An Injunction as prayedwas granted, but the decision is unreported.8No issue is presented as to commerce or labor organization.The complaint alleges,the answer admits, and the parties have stipulated facts which adequately prove bothpoints.I find the facts to be as pleaded.Moreover, the Board has recently assertedjurisdiction over Deaton in a case based on a charge filed by the UnionSeeDeatonTruck Line, Inc.,143 NLRB 498. The Board's Decision in that case is material to theissues in this proceeding and will hereafter be more fully discussed4Two of these suits have court opinions.SeeDeaton Truck Line v. Local 612,etc,307F. 2d 748(CA. 5), andLocal 612, International Brotherhood of Teamsters Local Union612, etc. v Deaton Truck Line,51 LRRM 2552(C A. 5).5 This Case No. 10-CA-5055, heard by Trial Examiner von Rohr on October 30 and 31,1962.His Decision issued February 4, 1963.The Trial Examiner concluded that theowner-drivers were independent contractors, and that the multiple owner-drivers, were,together with Deaton, the joint employers of the nonowner-drivers, and recommendingthat Deaton be required to bargain with the Union as the representative of those drivers,as well as of those employed directly by Deaton. 516DECISIONS OF NATIONAL LABOR RELATIONS BOARDiner,but were along with the nonowner-drivers, employees of Deaton.The Boardalso concluded that the multiple owner-drivers,becausetheyhad the power to hireand fire drivers of their trucks, were supervisors within the meaning on the Act,and as the Union had insisted on bargaining in a unitwhichincluded such super-visors, the unit was inappropriate.For this reason,the Board concluded Deaton'srefusal to bargain forsuchinappropriate unit was not a violation of Section8(a) (5) and directed dismissal of the complaint,6in its entirety.?2.The current factsOn December 6, 1962, Deaton gave the Union notice that it was terminating the"Truce Agreement" as of January 5, 1963.8 Respondent thereupon began picketingDeaton's Birmingham terminal with banners reading:We are striking in protest of Deaton's unfair labor practices.Teamsters Local 612.9On January 18, 1963, and again on February 19, 1963, representatives of theUnion and of the Company met with a Federal conciliator.At these meetings theUnion again presented the contract proposals which it had urged at the contractnegotiations in July 1962.Deaton expressed its willingness to sign a contract withtheUnion provided its terms were acceptable to Deaton.No agreement wasreached, and there has been no further meetings between the parties.The picketingofDeaton which began in January 1963, as above set forth, continued untilFebruary 17, 1964, when it was enjoined in the Section 10(l) proceeding based onthe charge herein.As heretofore mentioned, the Board, on August 15, 1963, issued its Decision andOrder in Case No. 10-CA-5055.On August 19, 1963, the Union changed thelegend on its picket signs used at Deaton's terminal to read: "Deaton employeeson strike, Teamsters Local 612."The signs used in the ambulatory picketingremained unchanged.Also on August 19, 1963, Deaton filed the charge uponwhich the instant complaint is based.6 The facts set forth in this section are based on the Board's findings in 143 NLRB498, ofwhich I take official notice.7 The Union filed with the Board two motions for reconsideration of the aforesaidDecision, both of which were denied ; the first on December 16, 1963, and the secondon January 6, 1964.The case is now pending on petitions for review filed by Deaton andthe Union, respectively, in the United States Court of Appeals for the Fifth Circuit.Thematter has not yet been argued.8 The collective-bargaining agreement which was scheduled to expire on July 31, 1962,but which had been continued in effect by the "Truce Agreement," thus ceased to be effec-tive as of January 5, 1963On January 4, 1963, the Union filed a charge against Deatonalleging violations of Section 8(a) (1), (3),and (5)of the Act.The basis for thischarge was that, since about November 16, the Company had (1) "locked out" about 57employees by refusing to permit owner-operators and nonowner-drivers to operate in theCompany's fleet; and (2) attempted to bargain 'individually with many of the aforesaidemployees.The Regional Director dismissed this charge.On appeal to the General Coun-sel,the Regional Director was sustained with respect to the 8(a) (5) aspects of thecharge in view of the Board's decision in Case No. 10-CA-5055, heretofore discussed, butan 8(a) (3) complaint was authorized.Such complaint (Case No. 10-CA-5216), has beenissued and heard by Trial Examiner Maher, but his Decision has not yet issued8 The picketing was not limited to Deaton's terminal.Roving pickets followed Deaton'strucks to the premises of firms doing business with Deaton, and there picketed with ban-ners stating that the Union was on strike against Deaton and that the picketing wasdirected only at the latter.Handbills were also distributed which stated,inter ella,thatthe Union had a dispute with Deaton because the latter had unilaterally terminated thecontract which had been in effect and refused to bargain in good faith for a renewal. Allinstances of ambulatory picketing referred to in this record, occurred prior to March 1,1963.There is no evidence that the ambulatory picketing caused any employee employedat the premises so picketed, to engage in a work stoppage or to refuse to perform services.There is evidence showing that employees of other employers did refuse to cross the picketline at Deaton's premises to perform services,and that by reason thereof,in some instancesDeaton was required to pick up freight at the terminals of other carriers. LOCAL UNION NO.612,IBTCWH517Analysis and Concluding FindingsThe General Counsel and Deaton contend that the picketing involved had theproscribed 8(b)(7) object of forcing or requiring Deaton to recognize and bargainwith the Union, pointing out that: (1) the last effective contract between Deatonand the Union has expired; (2) most of the owner-operators and owner-drivers,theretofore driving for Deaton, assuming they were "employees," are no longerworking for the Company, so that there is a reasonable doubt of majority statusimposing upon Deaton the legal obligation to bargain with the Union; and (3) thereis no evidence that the Union has in any way receded from its demand for bargain-ing ina unit which, as above stated, the Board has found inappropriate.TheUnion, on the other hand, contends that its picketing did not have "an object" ofcompelling "recognition" (which, the Union argues, Deaton granted many years agoand has never withdrawn), but was merely economic pressure designed to compelDeaton to agree to contract terms which the Union sought. That this objective oftheUnion necessarily implied Deaton's "recognition or bargaining" the Unionargues, is incidental.Ifind and conclude that Respondent's picketing did not have an objectiveproscribed by Section 8(b)(7) of the Act, and that the complaint, herein should, forthat reason, be dismissed.This conclusion, I believe is dictated by the Board'sdecision inBuilding and Construction Trades Council, etc. (Jones and Jones, Inc.,et al.),146 NLRB 1086. In that case the Board, after considering the overallpurpose of the statutory provision here involved, stated that it was:.convinced that the words "recognize or bargain" were not intended to beread as encompassing two separate and unrelated terms.Rather, we believethey were intended to proscribe picketing having as its target forcing or requir-ing anemployer'sinitialacceptance of the Union as the bargaining representa-tive of his employees.When viewed in this posture, it is clear that . . . [theemployer] had recognized and extended bargaining rights to the Respondentslongbefore the disputed picketing commenced here and that such picketingthereforewas not designed to attain those statutory objectives. [Emphasissupplied.] 10In the instant case Deaton had extended recognition to, and had bargained with,the Union for some years prior to the inception of the instant controversy.Evenafter the last contract between the parties ceased to be effective on January 5, 1963,Deaton twice met with the Union in bargaining negotiations, and offered to sign acontract, provided the Union agreed to the terms proposed by Deaton.11 In thisposture, and in view of the Board's holding inJones and Jones, supra,I can onlyconclude that Respondent's picketing was simply economic pressure against Deatonto compel the latter to agree to the Union's contract demands, and was not for theobject of obtaining "initial" recognition.The General Counsel and Deaton contend that the Board's use of the phrase"initial acceptance" inJones and Jones, supra,must be read in context with thefacts in that case, and when so read should be considered applicable only whenthere isa currently effectivecollective-bargaining agreement which grants recogni-tion, but inapplicable where, as here, the Union had recognition under an expiredcontract, and is picketing for a new one. I am unable to agree.This contentioncompletely loses sight of the fact that the congressional purpose behind Section8(b)(7) was primarily to put a stop to so-called "blackmail" picketing, or organiz-ing from the "top down." In view of the other interrelated provisions of the Act,I find it inconceivable that Congress had the remotest intention of preventing aunion from picketing an employer to protest the latter's withdrawal of recognition,or his refusal to bargain over the terms of a contract to replace one which hadexpired.This, in my judgment, is the category in which the instant case falls.Indeed, the employer here has not refused to recognize or bargain with the Union.As heretofore pointed out, it has expressed its willingness to enter into a contractwith the Union, provided only thatit isupon terms acceptable to Deaton.Thusrecognition was current.That the facts may fall within the literal language ofSection 8(b) (7) (C) is not enough; they must also fall within the, mischief which10 See alsoPenello v.Warehouse Employees Union Local No. 570,230 F. Supp. 892(D C. Md.)."These meetings were held on January 18 and February 19, 1963 518DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe statute was designed to prevent.As Judge LearnedHand said in a somewhatsimilar context,"[statutes]should be construed,not as theorems of Euclid, butwith some imagination of the purposes which lie behindthem"(Lehigh Valley CoalCo. v. Yensavage,218 F. 2d 547, 553 (C.A. 2) ).Upon the foregoing findings of fact, and upon the entire record in the case, Imake the following:CONCLUSIONS OF LAW1.Deaton is an employer engaged in commerce within the meaning of Section2(2), (6), and(7) of the Act.2.Respondent is a labor organization within the meaning of Section 2(5) ofthe Act.3.Respondent'spicketing of Deaton sinceJanuary 5,1963, has not been vio-lative of Section8(b)(7)(C) of the Act.RECOMMENDED ORDERUpon the basis of the foregoing findings of fact and conclusions of law, andpursuant to Section 10(c) of the.National Labor Relations Act, as amended, it isrecommended that the complaint herein be dismissed in its entirety.Skaggs Drug Centers,Inc. d/b/a Payless Drug Stores[North-towner Restaurant]andHotel&Restaurant Employees LocalUnion No. 400,AFL-CIO.Case No. 19-CA-2764.December 18,1964DECISION AND ORDEROn August 14, 1964, Trial Examiner Ivar H. Peterson issued hisDecision in the above-entitled proceeding, finding that Respondenthad engaged in and was engaging in certain unfair labor practicesand recommending that it cease and desist therefrom and take certainaffirmative action, as set forth in the attached Decision.Thereafter,Respondent filed exceptions to the Trial Examiner's Decision and asupporting brief, and the General Counsel filed an answering brief.Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Chairman McCulloch and Mem-bers Fanning and Jenkins].The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions and briefs, and the entire recordin the case, and hereby adopts the findings, conclusions, and recom-mendations of the Trial Examiner.ORDERPursuant to Section 10(c) of the National Labor Relations Act,as amended, the Board hereby adopts, as its Order, the Order recom-mended by the Trial Examiner and orders that Respondent, its offi-cers, agents,successors,and assigns, shall take the action set forthin the Trial Examiner's Recommended Order.150 NLRB No. 11.